Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/944,078 filed on 07/30/2020.
	The Applicants’ Amendment to the Claims filed on June 28, 2022 is entered.
Claims 1-29 are pending.
Claims 10-28 are withdrawn.
Claims 1-9 and 29 are under examination.
Election/Restrictions
Applicant’s election without traverse of invention Group I (e.g., claims 1-9 and 29) in the reply filed on June 28, 2022 is acknowledged.
Claims 10-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.
Information Disclosure Statement
The IDS filed on 07/30/2020 has been considered by the examiner.
Priority
	This US16/944,078 filed on 07/30/2020 claims foreign priority benefit of KOREA, Republic of 10-2020-0060264 filed on 05/20/2020.  
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  However presently applicant cannot rely upon the certified copy of the foreign priority application to overcome a prior art rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Also, should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 29 is objected to for being dependent on a withdrawn claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation in lines 5-6 “wherein a signal sequence of the N-terminal of the target protein is subjected to mutation”.  This limitation renders the scope of the claim unclear.  The claim is drawn to a recombinant fusion protein comprising a target protein; and a ramp tag.  The wherein clause regarding the signal sequence is confusing because dependent claims recite that the signal sequence is a nucleotide sequence (e.g., see claim 8 which states that the signal sequence consists of a base sequence of SEQ ID NO: 3.  SEQ ID NO: 3 is a nucleotide base sequence.  It is unclear whether claim 1 is intending to require an amino acid signal sequence at the N-terminal of the amino acid sequence of the target protein.   Further, it is unclear what limitation is intended by the phrase “is subjected to mutation”.  Active claim language “is subjected to” should be avoided in claims drawn to a product.  Examiner is interpreting this phrase as functional language and not to intend an active method step of mutation.  However, even as functional language this phrase renders the scope of the claim indefinite.  It is unclear what structural feature of the claimed protein this claim feature is intended to impart. Claim 1 provides no sequence (either as a nucleotide encoding a signal sequence or as an amino acid signal sequence) as a reference point to being subjected to a mutation. 
Claims 2-9 are indefinite as they depend upon claim 1 and are not remedial.  
In addition, claim 5 is unclear in the limitation “wherein a wild type target protein consists of an amino acid sequence of SEQ ID NO: 2”.  Claim 5 depends from claim 1 however claim 1 does not refer to a wild type target protein.  It is unclear whether claim 5 is intending to require a wild type target protein consisting of an amino acid sequence of SEQ ID NO:2.  Thus, one of ordinary skill in the art would not be able to determine the metes and bounds of the claim as presently written.
Note that claim 8 is not remedial because although it recites “wherein the signal sequence consists of a base sequence of SEQ ID NO: 3”, it is unclear whether the limitation of claim 1 that a “signal sequence of the N-terminal of the target protein is subjected to mutation” is intended to require a change in SEQ ID NO: 3 or whether the sequence of SEQ ID NO:3 is intended to already have such mutation. Further, as noted above, it is unclear what structure is intended to be required since the claim is drawn to a product protein and the signal sequence is referring to a nucleotide sequence.
In addition, claim 9 is indefinite for the limitation “wherein the mutation is one or two or more selected from the group consisting of a substitution and a deletion of a part or all of amino acids of the signal sequence and an addition of a new amino acid.  There is insufficient antecedent basis for the phrase “amino acids of the signal sequence” because the signal sequence referred to in claim 9 appears to be referring to a base sequence rather than an amino acid sequence (see claim 8 which refers to the signal sequence of claim 1 as a base sequence of SEQ ID NO: 3 rather than as an amino acid sequence.  Note that as presently written, claim 1 does not actually require a signal sequence as part of the claimed recombinant fusion protein.  Thus, one of ordinary skill in the art would not be able to determine the metes and bounds of claim 9 as presently written.
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 fails to include all the limitations of the claim upon which it depends.  Claim 29 is drawn to a product  and is being construed as not requiring the active method steps of claim 13 upon which claim 29 depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ostermann & Roedel (WO2005033316, published April 14, 2005 and PGPub US2007/0077619 published 04/05/2007).  (As referenced by attached Score report for  WO2005033316).  
Regarding claim 1, Ostermann & Roedel disclose a recombinant fusion protein (See para 0013, lines 1-3) expressed in a soluble form, comprising: a DewA target protein (a type of hydrophobin) and a ramp tag fused at an N-terminal of the target protein, wherein a signal sequence of the N-terminal of the target protein is subjected to mutation. For example, Ostermann & Roedel disclose the DewA protein (ref SEQ ID NO:14) having 100% identical sequence to instant SEQ ID NO: 10.  (As referenced by attached Score report for  WO2005033316 result for SEQ  10).  Ostermann & Roedel disclose an expression construct for hydrophobin secretion comprising a coding sequence for a yeast-processable shuttle peptide construct comprising a signal peptide linked to a shuttle peptide.  (See ‘619: ref claims 11, 18, 22, para 0023; 0036-37; 0039; 0052).
Regarding claims 2-4, Ostermann & Roedel discloses that the target protein is a DewA protein.  As defined by claims 2-3, a DewA protein meets the limitation of claims 2/3 of being a Class I hydrophobin.  (See ‘619 para 0055, line 1).
Regarding claim 5, Ostermann & Roedel disclose a wild type target protein consisting of an amino acid sequence of instant SEQ ID NO: 2.  Specifically, SEQ ID NO: 15 of Ostermann & Roedel is a 100% match to instant SEQ ID NO: 2.  However, note that as presently written, the claimed product of instant claim 5 does not actually require a wild type target protein consisting of an amino acid sequence of instant SEQ ID NO: 2.
Regarding claim 6, Ostermann & Roedel discloses that the target protein consists of an amino acid sequence of SEQ ID NO: 10.  (See attached Score report for  WO2005033316 result for SEQ  10).  
Regarding claim 7, Ostermann & Roedel disclose a ramp tag at the N-terminal of the DewA protein consisting of an amino acid sequence of SEQ ID NO: 5.  See reference SEQ ID NO: 14 from US2007/0077619 to Ostermann & Roedel just below: The underlined Leu Pro Ala Ser Ala Ala at the 5-terminal is the instant SEQ ID NO:5.
<211> LENGTH: 117
<210> SEQ ID NO 14 
<212> TYPE: PRT

<213> ORGANISM: Aspergillus nidulans

<400> SEQUENCE: 14

      Leu Pro Ala Ser Ala Ala Lys Asn Ala Lys Leu Ala Thr Ser Ala Ala
      1               5                   10                  15
      Phe Ala Lys Gln Ala Glu Gly Thr Thr Cys Asn Val Gly Ser Ile Ala
                  20                  25                  30
      Cys Cys Asn Ser Pro Ala Glu Thr Asn Asn Asp Ser Leu Leu Ser Gly
              35                  40                  45
      Leu Leu Gly Ala Gly Leu Leu Asn Gly Leu Ser Gly Asn Thr Gly Ser
          50                  55                  60
      Ala Cys Ala Lys Ala Ser Leu Ile Asp Gln Leu Gly Leu Leu Ala Leu
      65                  70                  75                  80
      Val Asp His Thr Glu Glu Gly Pro Val Cys Lys Asn Ile Val Ala Cys
                      85                  90                  95
      Cys Pro Glu Gly Thr Thr Asn Cys Val Ala Val Asp Asn Ala Gly Ala
                  100                 105                 110
      Gly Thr Lys Ala Glu
              115

Regarding claim 8, Ostermann & Roedel discloses a signal sequence consisting of a base sequence of SEQ ID NO: 3.  (See attached Score report for WO2005033316 result for SEQ  3).  
Regarding claim 9, Ostermann & Roedel discloses that the N-terminus of DewA is lacking the innate signal sequence which is being construed to meet the limitation that the mutation is a deletion of a part or all of amino acids of the signal sequence.  (See attached Score report for WO2005033316 SEQ ID NO: 10 with alt SIG.)  Also, Ostermann & Roedel disclose an expression construct for hydrophobin secretion comprising a coding sequence for a yeast-processable shuttle peptide construct comprising a signal peptide linked to a shuttle peptide which meets the limitation of a deletion/substitution/addition of a new amino acid.  (See ‘619: ref claims 11, 18, 22, para 0023; 0036-37; 0039; 0052).
Regarding claim 29, claim 29 is drawn to a product.  The process by which a product is made is not generally afforded patentably weight for purpose of applying prior art to a product.  Ostermann & Roedel disclose a recombinant fusion protein expressed in a soluble form and purified.  They disclose a recombinant fusion protein expressed in a soluble form, comprising: a target protein; and a ramp tag for controlling a translation rate, fused at an N-terminal of the target protein, and further comprising a signal sequence of the N-terminal of the target protein. (See ‘619: ref claims 11, 18, 22, para 0023; 0036-37; 0039; 0052).  Thus, claim 29 as presently written is construed as being anticipated by Ostermann & Roedel.
Conclusion
No claims allowed.
Related art which is not being applied but which may be applied in a future office action:
Verma et al “A short translational ramp determines the efficiency of protein synthesis” (Nature Communications 2019 Vol 10: pages 1-15);
Ahn et al; (Int.J. Mol Sci 2021, Vol 22, pages 1-11) is post-filing of applicants’ work.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658